Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Arguments
Applicant's arguments filed 3/2/2021 have been fully considered but they are not persuasive. 
Applicant argued the cited prior arts do not disclose a peak is positioned above a space between the foot and a second foot horizontally spaced from the foot. 
Claims have been amended to include limitation(s) that were not previously presented and/or examined together with other limitations that changed the scope of the claim. Thus, Applicant's arguments with respect to at least claims 21 have been considered but are moot in view of the new ground(s) of rejection and/or the different interpretation of the previously applied reference. Anderson discloses a plant frame comprising a foot, a tray, and a board frame as claimed. Akagi discloses an arrangement where several plant frames are arranged side by side (at least fig.1 and/or fig.12 and/or fig.18). Akagi further discloses a lighting system. 
Claim Objections
Claim 26 objected to because of the following informalities: --with—should be inserted between “support structure” and “a second end” in line 34.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23-25, 28, 30-31 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 23 recites the limitation "said length" in line 2 and “said third extension” in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 24 recites the limitation "said third, and said fourth uprights" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 25 calls for an apparatus but depends from claim 27, which is a method claim. Thus, it is unclear what is the subject matter of the claim. For the purpose of art rejection, claim 25 is interpreted to depend from claim 21. 
Claim 28 recites the limitation "the step" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 30 recites the limitation "said length" in line 3 and “third extension” in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 31 recites the limitation "said third, and said fourth uprights" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. (WO 2013/185136) in view of Akagi (4965962) and Michaloski (5040329).
For claim 21, Anderson discloses A plant support structure (at least fig.20, also see at least fig.1 and/or fig.8 for illustration) comprising: a foot (at least 510 and/or 520) providing a structural base for said plant support structure (at least fig.20); a tray (530) engaged with said foot (fig.20), wherein said tray includes two side panes (at least fig.22 for #532 and/or 533 and/or 534) angled downward to a central trough (535); a board frame (260 and/or 266) engaged with said foot, wherein said board frame comprises a first upright (260) extending from said foot and a second upright (266) extending from said foot, wherein said first and second uprights form an acute angle with respect to one another (at least fig.20).
Anderson is silent about a second foot providing a structural base for a second plant support structure, wherein said second foot is spaced horizontally from said foot to create a 
Akagi teaches a plant support structure comprising a second foot is spaced horizontally from a first foot to create a first space between said first foot and said second foot; a second tray, and a second board frame (at least fig.1 and/or fig.12 for two supports, each comprising a foot, a tray, and a board frame, spaced horizontally from one another). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the structure of Anderson with a second foot second foot is spaced horizontally from a first foot to create a first space between said first foot and said second foot; a second tray, and a second board frame as taught by Akagi in order to allow more plants to be grown in a growing area. Further, It would have been obvious to one having ordinary skill in the art at the time the invention was made to have a second foot, a second tray, and a second board frame, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. 
Anderson as modified by Akagi is silent about a light support engaged with said board frame adjacent an upper end of said first upright and said second upright, wherein said light support comprises a first extension and a second extension extending upward from said board frame.

Anderson as modified by Akagi is silent about a second light support engaged with said second board frame adjacent an upper end of said first upright and said second upright of said second board frame, wherein said second light support comprises a first extension and a second extension extending upward from said second board frame. 
Akagi teaches a plant support structure second light support engaged with said second board frame (at least fig.1 and/or fig.12 for another light support of middle and/or right plant support frame). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the structure of Anderson as modified by Akagi with a second light support engaged with said second board frame as taught by Akagi in order to provide light to more 
Anderson as modified by Akagi is silent about wherein a first end of said first extension and a first end of said second extension cooperate to form a valley adjacent said upper ends of said first and second uprights, wherein a second end of said first extension of said second light support is engaged with a second end of said second extension of said light support to form an inner peak, wherein said inner peak is positioned above said first space between said foot and said second foot.
Akagi teaches a first end of said first extension and a first end of said second extension cooperate to form a valley adjacent said upper ends of said first and second uprights (at least fig.18 for valley formed by extensions of the middle plant frame), wherein a second end of said first extension of said second light support is engaged with a second end of said second extension of said light support to form an inner peak (at least fig.18 for inner peak formed by second end of the first extension of the middle plant frame engages with a second end of the horizontal extension from 323 of the first plant frame), wherein said inner peak is positioned above said first space between said foot and said second foot (fig.18). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the structure of Anderson as modified by Akagi with a first end of said first extension and a first end of said second extension cooperate to form a valley adjacent said upper ends of said first and second uprights, wherein a second end of said first extension of said second light support is engaged with a second end of said second extension of said light support to form an inner peak, wherein said 
Anderson as modified by Akagi is silent about a light system engaged with said light support and said second light support, wherein said light support and said second light support are configured to support said light system.
Akagi teaches a light system engaged with said light support and said second light support, wherein said light support and said second light support are configured to support said light system (at least fig.18 for light 328). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the apparatus of Anderson as modified by Akagi with a light system engaged with said light support and said second light support, wherein said light support and said second light support are configured to support said light system as taught by Akagi in order to provide illumination to plants for proper growth. 
Anderson as modified by Akagi is silent about wherein said light support and said second light support are configured such that said light system is moveable with respect to said light support and said second light support between a first upward position and a second downward position.
Michaloski teaches a plant support structure comprising light system (at least fig.1) is moveable with respect to a light support between a first upward position and a second downward position (at least fig.1 and/or claim 8). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the light system of Anderson as modified by Akagi with light system is moveable with respect to said light support between a first upward position and a second downward position as claimed as . 
Claim 22-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson as modified by Akagi and Michaloski as applied to claim 21 above, and further in view of Nell (20140026482).
For claim 22, Anderson as modified by Akagi and Michaloski is a fan positioned between said first extension and said second extension of said light support. 
Nell teaches a plant support structure comprising a fan positioned between said first extension and said second extension of said light support (at least figs. 1-2 and/or para 0046 for position of a blower/fan 85 positioned in conduit 11, which is between left and right extension 23 that provide a support structure for light 13). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the structure of Anderson as modified by Akagi and Michaloski with a fan positioned between said first extension and said second extension of said light support as taught by Nell in order to allow circulation of air to help keeping temperature of the light at desirable temperatures. 
For claim 23, Anderson as modified by Akagi, Michaloski, and Nell is silent about an air conduit in fluid communication with said fan, wherein said air conduit extends from said fan along said length of said tray and is positioned between said third extension and said second extension of said light support.  
Nell teaches an air conduit in fluid communication with said fan, wherein said air conduit extends from said fan along said length of said tray and is positioned between said third extension and said second extension of said light support (at least figs. 1-2 for 
For claim 24, Anderson as modified by Akagi, Michaloski, and Nell is silent about wherein said fan is further defined as configured to direct a flow of air into said conduit, and wherein said conduit is configured to direct a portion of said flow of air downward toward said first, said second, said third, and said fourth uprights.
Akagi teaches a fan is configured to direct a flow of air into said conduit, and wherein said conduit is configured to direct a portion of said flow of air downward toward said structure (at least figs. 17-19 and/or col.10, lines 35-60 for fan 308 directs air through conduit  306 toward the plant cultivation structure). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the structure of Anderson as modified by Akagi, Michaloski, and Nell with fan is further defined as configured to direct a flow of air into said conduit, and wherein said conduit is configured to direct a portion of said flow of air downward toward said structure as taught by Akagi in order to allow growing temperature to be maintained. 
Allowable Subject Matter
Claim 25 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 28, 30-31 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 26-27, 29, 32 allowed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH PHAM whose telephone number is (571)270-5854.  The examiner can normally be reached on Monday-Friday, 9:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter M Poon can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THANH PHAM/Primary Examiner, Art Unit 3643